               Case 1:16-cv-02048-ER Document 230 Filed 07/12/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHEM, INC.
                                                      STIPULATION AND
                               Plaintiff and          [PROPOSED]
                               Counter-               ORDER SEALING RESPONSE
                               Defendant,             TO PRE-MOTION LETTER
                                                      AND EXHIBITS
                      vs.
                                                      Civil Action No. 16 Civ. 2048
EXPRESS SCRIPTS, INC.                                 Hon. Edgardo Ramos

                               Defendant and
                               Counter-Plaintiff.



           WHEREAS, Express Scripts, Inc. ("ESI") and Anthem, Inc. ("Anthem") entered into a

Confidentiality Agreement and Stipulated Protective Order (the "Confidentiality Order") (ECF

No. 48), dated December 8, 2016;

           WHEREAS, Anthem and ESI have designated certain material as "Confidential" and

"Highly Confidential" under the Confidentiality Order;

           WHEREAS, Paragraph 32 of the Confidentiality Order requires the parties to seek the

Court's permission to file any material designated as "Confidential" or "Highly Confidential"

under seal;

           WHEREAS, Anthem seeks leave to file under seal a letter responding to ESI's pre-

motion letter (ECF No. 226) seeking a pre-motion discovery conference ("Response to Pre-

Motion Letter"), including certain exhibits that Anthem and ESI have designated "Confidential"

and "Highly Confidential";




AMERICAS I 00453468
                 Case 1:16-cv-02048-ER Document 230 Filed 07/12/19 Page 2 of 2


            IT IS HEREBY STIPULATED AND AGREED, by and among the undersigned counsel

for ESI and Anthem that:

            1.        Anthem is authorized to file its Response to Pre-Motion Letter and exhibits under

seal; and

           2.         This Stipulation may be executed in counterparts and by e-mail or facsimile

transmission, each of which shall be deemed an original for purposes of this Stipulation.


     WHITE & CASE LLP                                            QUINN EMANUEL URQUHART

    By:      CJ tt ctivi U0~
                 iL
    Glenn M. Kurtz
                                                                 & SULLIVAN, LLP

                                                             '   By: ~
    Claudine Columbres
    1221 A venue of the Americas                                 Keith Forst
    New York, NY 10020                                           1300 I Street NW Suite 900
    Tel: (212) 819-8200                                          Washington, D.C. 20005-4107
    Fax: (212) 354-8113                                          Telephone: (202) 538-8000
    gkurtz@whitecase.com                                         Facsimile: (202) 538-8100
    ccolumbres@whitecase.com                                     keithforst@quinnemanuel.com

    Counsel for Anthem, Inc.                                     Counsel for Express Scripts, Inc.


SO ORDERED.

Dated: July _, 2019


                                                   EDGARDO RAMOS
                                                             7/12/2019
                                                   United States District Judge




AMERICAS I 00453468                                   2
